1781 75th Avenue W Vancouver BC CanadaV6P 6P2 Tel:604.456.6010 Fax:604.456.6066 www.responsebio.com September 11, 2012 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-3628 Attn: Tia L. Jenkins, Senior Assistant Chief Accountant Office of Beverages, Apparel and Mining Re: Response Biomedical Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 Filed March 29, 2012 File No. 000-50571 Ladies and Gentlemen: On behalf of Response Biomedical Corporation (the “Company”), we hereby request a ten business day extension to respond to your letter dated August 29, 2012.If granted, such extension would extend the deadline for the Company’s response to September 27, 2012.The Company’s work to ensure a complete and accurate response is ongoing, and the Company is proceeding with that effort as expeditiously as is prudent.If you have any questions or wish to discuss this request further, please call me at (604) 456-6010. Sincerely, /s/ W.J. Adams W.J. Adams, C.A. Chief Financial Officer Response Biomedical Corporation cc: Steve Lo, U.S. Securities and Exchange Commission John Archfield, U.S. Securities and Exchange Commission Jeffery L. Purvin, Response Biomedical Corporation Scott Watkinson, Wilson Sonsini Goodrich & Rosati
